Statement of Additional Information Supplement March 22, 2017 Putnam Capital Opportunities Fund Statement of Additional Information dated August 30, 2016 Effective March 31, 2017, the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are restated in their entirety to reflect that the fund’s portfolio managers are now Kathryn Lakin, Samuel Cox, Joshua Fillman, Elizabeth McGuire, and William Rives. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of February 28, 2017. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Kathryn Lakin 3 $343,300,000 0 $0 1 $100,000 Samuel Cox 5 $1,913,500,000 0 $0 1 $100,000 Joshua Fillman 0 $0 0 $0 1 $900,000 Elizabeth McGuire 0 $0 0 $0 1 $100,000 William Rives 0 $0 0 $0 1 $100,000 See “Management—Portfolio Transactions—Potential conflicts of interest in managing multiple accounts” in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual’s management of more than one account. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager as of February 28, 2017, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio managers Dollar range of shares owned Kathryn Lakin $0 Samuel Cox $0 Joshua Fillman $0 Elizabeth McGuire $0 William Rives $0 3/17
